MASSROOTS, INC.

SUBSCRIPTION AGREEMENT FOR THE PURCHASE OF SECURITIES

 

MASSROOTS, INC., a Delaware corporation (the “Company”), is offering (this
“Offering”) for sale to “accredited investors” as the term is defined under
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), shares of its Common Stock (“Common Stock” or the “Securities”) at $0.75
per share.

 

The minimum investment for any one investor is 333,334 shares of Common Stock
($250,000.50) upon the terms and conditions described in this Subscription
Agreement. The Company may, in its sole discretion, accept subscriptions for
less than the minimum investment.

 

Subscription Procedures

 

(a) The undersigned hereby subscribes to purchase __________________ shares of
Common Stock. The undersigned agrees to pay an aggregate of $__________________
as the subscription amount for the Securities being purchased hereunder (the
“Subscription Amount”).

 

(b) To subscribe, the undersigned must:

 

(i) complete and sign this Subscription Agreement; and

 

(ii) complete and sign the accompanying Confidential Prospective Purchaser
Questionnare (“Questionnaire”, together with the Subscription Agreement referred
to as the “Subscription Documents”);

 

(iii) return the completed and signed Subscription Documents on behalf of the
Company at the following address:

 

MassRoots, Inc.
1624 Market Street, Suite 201,
Denver, CO 80202

 

(iv) Deliver a check payable to “MassRoots, Inc.” to the address above for an
amount equal to the aggregate amount of Common Stock subscribed for in this
offering.

 

Or wire the funds to:

 

Account Name:

Routing Number:

Account Number:

Bank Name:

Bank Address:

 

(c) Unless terminated earlier, by the Company, in its sole discretion, the
Offering is will expire on June 30, 2015 unless extended by us, in our sole
discretion, for a period of up to an additional 90 days (the “Offering Period”).

 

(d) The Company will hold a closing on and issue the Securities upon the receipt
and acceptance of the Subscription Documents and the Subcription Amount (each a
“Closing”). The date of each such Closing is referred to herein as the Closing
Date.

 



 1 

 

(e) All subscription proceeds will be deposited into the Company’s bank account
as provided herein. Upon each Closing, the funds, subject to the payment of the
expenses and fees incurred in connection with this Offering, will be immediately
available to the Company. In the event that an investor’s subscription is
rejected by the Company, or this Offering is terminated for any reason without a
closing, subscription proceeds will be promptly refunded without interest
thereon or deduction therefrom.

 

Prospective Investors should retain their own professional advisors to review
and evaluate the economic, tax, and other consequences of an investment in the
Company.

 

THE SECURITIES OFFERED HEREBY, HAVE NOT BEEN FILED OR REGISTERED WITH OR
APPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), NOR HAS
THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
NO STATE SECURITIES LAW ADMINISTRATOR HAS PASSED ON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR THE ADEQUACY OF THE OFFERING MATERIALS. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND UP TO THIRTY-FIVE
NON-ACCREDITED INVESTORS. THE SECURITIES OFFERED HEREBY ARE BEING OFFERED
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS FOR NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT
THE NUMBER AND TYPES OF INVESTORS TO WHICH THE OFFERING WILL BE MADE AND
RESTRICT SUBSEQUENT TRANSFERS OF THE INTERESTS.

 

THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.

 

NO SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL OR STATE

SECURITIES LAWS IS NOT REQUIRED OR COMPLIANCE IS MADE WITH SUCH REGISTRATION
REQUIREMENTS.

 

THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS (AS DEFINED BELOW),
AGREES TO RETURN THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED
DOCUMENTS TO THE COMPANY. UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE
ANY OF THE SECURITIES OFFERED HEREBY.

 

ANY OFFERING MATERIALS (AS DEFINED BELOW) SUBMITTED IN CONNECTION WITH THE
PRIVATE PLACEMENT OF THE SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION
BY ANYONE IN ANY JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT
AUTHORIZED. ANY REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS (AS
DEFINED BELOW) IN WHOLE OR IN PART, OR THE DIVULGENCE OF ANY OF THEIR CONTENTS,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, IS PROHIBITED. ANY PERSON
ACTING CONTRARY TO THE FOREGOING RESTRICTIONS MAY PLACE HIM/HERSELF AND THE
COMPANY IN VIOLATION OF FEDERAL OR STATE SECURITIES LAWS.

 2 

 



NASAA UNIFORM LEGEND

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT OR THE OFFERING MATERIALS (AS DEFINED BELOW). ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE 1933 ACT, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 

The undersigned acknowledges that the Securities will not be registered under
the 1933 Act, or the securities laws of any State, that absent an exemption from
registration contained in those laws, the issuance and sale of such Securities
would require registration, and that the Company's reliance upon such exemption
is based upon the undersigned's representations, warranties, and agreements
contained in the Offering Materials (as defined below).

 

1. The undersigned represents, warrants, and agrees as follows:

 

(a) The undersigned agrees that this Subscription Agreement is and shall be
irrevocable.

 

(b) The undersigned has carefully read this Subscription Agreement, Confidential
Private Offering Memorandum, Offering Term Sheet, Annual Report on Form 10-K for
the Year Ended December 31, 2014 and Quarterly Report on Form 10-Q for the
Quarter Ended March 31, 2015, and the Confidential Prospective Purchaser
Questionnaire (collectively the “Offering Materials”), all of which the
undersigned acknowledges having received. The undersigned has been given the
opportunity to ask questions of, and receive answers from the Company concerning
the terms and conditions of this Offering and the Offering Materials and to
obtain such additional written information, to the extent the Company possesses
such information or can acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the same as the undersigned desires in order
to evaluate the investment. The undersigned further acknowledges that the
undersigned fully understands the Offering Materials, and the undersigned has
had the opportunity to discuss any questions regarding any of the Offering
Materials with the undersigned’s counsel or other advisor. Notwithstanding the
foregoing, the only information upon which the undersigned has relied is that
set forth in the Offering Materials and the undersigned’s own independent
investigation. The undersigned acknowledges that the undersigned has received no
representations or warranties from the Company or its employees, director, or
agents in making this investment decision other than as set forth in the
Offering Materials.

 

(c) The undersigned is aware that the purchase of the Securities is a
speculative investment involving a high degree of risk and that there is no
guarantee that the undersigned will realize any gain from this investment, and
that the undersigned could lose the total amount of the undersigned's investment
and can bear to afford the risk of losing the entire investment.

 

(d) The undersigned understands that no federal or state agency has made any
finding or determination regarding the fairness of this Offering of the
Securities for investment, or any recommendation or endorsement of this Offering
of the Securities.

 

(e) The undersigned is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the 1933 Act. The undersigned has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Securities. The
undersigned is not registered as a broker or dealer under Section 15(a) of the
1934 Act, affiliated with any broker or dealer registered under Section 15(a) of
the Securities Exchange Act of 1934, as amended, or a member of the Financial
Industry Regulatory Authority.

 



 3 

 

(f) Each of this Agreement and the Offering Materials have been duly and validly
authorized, executed and delivered on behalf of the undersigned and is a valid
and binding agreement of the undersigned enforceable against the undersigned in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The undersigned has
the requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the Offering Materials and each other
agreement entered into by the parties hereto in connection with the transactions
contemplated by this Agreement.

 

(g) The execution, delivery and performance of this Agreement and the Offering
Materials by the undersigned and the consummation by the undersigned of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the certificate of incorporation, by-laws or other documents of organization
of the undersigned, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give others any rights of termination, amendment, acceleration or cancellation
of, any agreement, indenture or instrument to which the undersigned is bound, or
(iii) result in a violation of any law, rule, regulation or decree applicable to
the undersigned.

 

(h) The undersigned understands that the Securities must be held indefinitely
unless and until such Securities is registered under the 1933 Act or an
exemption from registration is available. As such, the undersigned is aware that
it may not be possible for the undersigned to liquidate his or her investment in
case of emergency, if at all. The undersigned is aware that any person to whom
the undersigned may subsequently wish to sell the Securities (if the Securities
is not then registered) may have to satisfy standards of suitability at least as
stringent as those set forth herein and that, in addition, the prior written
approval of any such sale by certain state securities regulatory authorities may
be required. The undersigned has been advised or is aware of the provisions of
Rule 144 promulgated under the 1933 Act.

 

(i) The undersigned understands that the Securities are being offered and sold
in reliance on a transactional exemption from the registration requirements of
Federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the undersigned set forth herein in order to determine the
applicability of such exemptions and the suitability of the undersigned to
acquire the Securities.

 

(j) The undersigned is purchasing the Securities for the undersigned's own
account, with the intention of holding the Securities, with no present intention
of dividing or allowing others to participate in this investment or of reselling
or otherwise participating, directly or indirectly, in a distribution of the
Securities, and shall not make any sale, transfer, or pledge thereof without
registration under the Act and any applicable securities laws of any state or
unless an exemption from registration is available under those laws.

 

(k) The undersigned represents that the undersigned, if an individual, has
adequate means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Securities. The undersigned has no reason to anticipate any material change in
his or her personal financial condition for the foreseeable future.

 

(l) The undersigned is financially able to bear the economic risk of this
investment, including the ability to hold the Securities indefinitely or to
afford a complete loss of the undersigned’s investment in the Securities.

 



 4 

 

(m) The undersigned represents that the undersigned's overall commitment to this
investment is not disproportionate to the undersigned's net worth, and the
undersigned's investment in the Securities will not cause such overall
commitment to become excessive. The undersigned understands that the statutory
basis on which the Securities are being sold to the undersigned and others would
not be available if the undersigned's present intention were to hold the
Securities for a fixed period or until the occurrence of a certain event. The
undersigned realizes that in the view of the Commission, a purchase now with a
present intent to resell by reason of a foreseeable specific contingency or any
anticipated change in the market value, or in the condition of the Company, or
that of the industry in which the business of the Company is engaged or in
connection with a contemplated liquidation, or settlement of any loan obtained
by the undersigned for the acquisition of the Securities, and for which such
Securities may be pledged as security or as donations to religious or charitable
institutions for the purpose of securing a deduction on an income tax return,
would, in fact, represent a purchase with an intent inconsistent with the
undersigned's representations to the Company and the Commission would then
regard such sale as a sale for which the exemption from registration is not
available. The undersigned will not pledge, transfer, or assign this
Subscription Agreement.



 

(m) The undersigned represents that the funds provided for this investment are
either separate property of the undersigned, community property over which the
undersigned has the right of control, or are otherwise funds as to which the
undersigned has the sole right of management.

 

(n) FOR PARTNERSHIPS, CORPORATIONS, TRUSTS, OR OTHER ENTITIES ONLY: If the
undersigned is a partnership, corporation, trust, or other entity, (i) the
undersigned has enclosed with this Subscription Agreement appropriate evidence
of the authority of the individual executing this Subscription Agreement to act
on its behalf (e.g., if a trust, a certified copy of the trust agreement; if a
corporation, a certified corporate resolution authorizing the signature and a
certified copy of the articles of incorporation; or if a partnership, a
certified copy of the partnership agreement), (ii) the undersigned represents
and warrants that it was not organized or reorganized for the specific purpose
of acquiring the Securities, (iii) the undersigned has the full power and
authority to execute this Subscription Agreement on behalf of such entity and to
make the representations and warranties made herein on its behalf, and (iv) this
investment in the Company has been affirmatively authorized, if required, by the
governing board of such entity and is not prohibited by the governing documents
of the entity.

 

(o) The address shown under the undersigned's signature at the end of this
Subscription Agreement is the undersigned's principal residence if he or she is
an individual, or its principal business address if a corporation or other
entity.

 

(p) The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities.

 

(q) The undersigned acknowledges that the certificates for the Securities which
the undersigned will receive will contain a legend substantially as follows:

 

“THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

 

The undersigned further acknowledges that (i) any necessary stop transfer orders
will be placed upon the Company’s Common Stock, in accordance with the Act, and
(ii) the Company is under no obligation to aid the undersigned in obtaining any
exemption from the registration requirements.

 

2. The undersigned expressly acknowledges and agrees that the Company is relying
upon the undersigned's representations contained in the Offering Materials.

 



 5 

 

3. The undersigned subscriber acknowledges that the undersigned understands the
meaning and legal consequences of the representations and warranties which are
contained herein and hereby agrees to indemnify, save and hold harmless the
Company and its officers, directors and counsel, from and against any and all
claims or actions arising out of a breach of any representation, warranty or
acknowledgment of the undersigned contained in any of the Offering Materials.
Such indemnification shall be deemed to include not only the specific
liabilities or obligations with respect to which such indemnity is provided, but
also all reasonable costs, expenses, counsel fees and expenses of settlement
relating thereto, whether or not any such liability or obligation shall have
been reduced to judgment. In addition, the undersigned's representations,
warranties, and indemnification contained herein shall survive the undersigned's
purchase of the Securities hereunder. The undersigned specifically acknowledges
that he has reviewed the risks set forth in the Offering Materials, as well as
the financial statements included therein.

 

4. The Company represents, warrants, and agrees as follows:

 

(a) The Company represents that it has been duly and validly incorporated and is
validly existing and in good standing as a corporation under the laws of the
State of Delaware, and has the requisite corporate power and authorization to
own its properties and to carry on its business as now being conducted.

 

(b) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Subscription Agreement and the other
Offering Materials, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Subscription
Agreement and the other Offering Materials by the Company and the consummation
by it of the transactions contemplated hereby, have been duly and validly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders, (iii) the Subscription Agreement and the other Offering Materials
have been duly and validly executed and delivered by the Company, and (iv) the
Subscription Agreement and the other Offering Materials constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies.

 

(c) The Company further represents that the Securities offered hereby are being
offered pursuant to an exemption from the registration requirements of the 1933
Act and applicable state securities laws for nonpublic offerings.

 

(d) The execution, delivery and performance of this Subscription Agreement and
the other Offering Materials by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the Articles of Incorporation, any rights of any outstanding series
of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree, including United States federal and state securities laws and
regulations or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

 

5. The undersigned agrees and acknowledges that the Company has the right to
utilize the services of a placement agent and if utilized, may receive a
commission consisting of cash and/or shares of Common Stock, at a rate that is
compatible with industry standards, from the Securities sold by such placement
agent.

 

6. Except as otherwise specifically provided for hereunder, no party shall be
deemed to have waived any of his, her, or its rights hereunder or under any
other agreement, instrument, or papers signed by any of them with respect to the
subject matter hereof unless such waiver is in writing and signed by the party
waiving said right. Except as otherwise specifically provided for hereunder, no
delay or omission by any party in exercising any right with respect to the
subject matter hereof shall operate as a waiver of such right or of any such
other right. A waiver on any one occasion with respect to the subject matter
hereof shall not be construed as a bar to, or waiver of, any right or remedy on
any future occasion. All rights and remedies with respect to the subject matter
hereof, whether evidenced hereby or by any other agreement, instrument, or
paper, will be cumulative, and may be exercised separately or concurrently.

 



 6 

 

7. The parties have not made any representations or warranties with respect to
the subject matter hereof not set forth herein, and this Subscription Agreement,
together with any instruments executed simultaneously herewith, constitutes the
entire agreement between them with respect to the subject matter hereof. All
understandings and agreements heretofore existing between the parties with
respect to the subject matter hereof are merged in this Subscription Agreement
and any such instrument, which alone fully and completely express their
agreement.

 

8. This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the parties to this Subscription Agreement.

 

9. The parties agree to execute any and all such other and further instruments
and documents, and to take any and all such further actions reasonably required
to effectuate this Subscription Agreement and the intent and purposes hereof.

 

10. If any provision or any portion of any provision of this Subscription
Agreement or the application of any such provision or any portion thereof to any
person or circumstance, shall be held invalid or unenforceable, the remaining
portion of such provision and the remaining portion of such provision as is held
invalid or unenforceable to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby.

 

11. This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware and the undersigned hereby consents to
the jurisdiction of the courts of the State of Colorado and/or the United States
District Court for Colorado.

 

 7 

 

ALL SUBSCRIBERS MUST COMPLETE A COPY OF THIS PAGE

__________________________

(Print Name of Subscriber)

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
this ____ day of ____________, 2015.

 

Securities Subscription Amount $___________

 

1. |__| Individual

 

2. |__| Joint Tenants with Right of Survivorship

 

3. |__| Community Property

 

4. |__| Tenants in Common

 

5. |__| Corporation/Partnership

 

6. |__| IRA of________________

 

7. |__| Trust

 

Date Opened ___________

 

8. |__| As A Custodian For________________

 

Under the Uniform Transfer to Minors Act of the

 

State of ___________

 

9. |__| Married with Separate

 

Property

 

10. |__| Keogh of ____________



 8 

 

EXECUTION BY SUBSCRIBER WHO IS A NATURAL PERSON

      Exact Name in Which Title is to be Held          Signature         Name
(Please Print)         Title of Person Executing Agreement         Address:
Number and Street         City State Zip Code         Social Security Number    
      Accepted this ___ day of _______, 2015, on behalf of MASSROOTS, INC.  



 















  By:   Name:     Title:  



 9 

 

EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION

PARTNER, TRUST, ETC.



      Exact Name in Which Title is to be Held          Signature         Name
(Please Print)         Title of Person Executing Agreement         Address:
Number and Street         City State Zip Code         Tax Identification Number
          Accepted this ___ day of _______, 2015, on behalf of MASSROOTS, INC.  

 

 

  By:   Name:     Title:  



 10 

